Citation Nr: 0009662	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  94-17 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
June 1953.  This appeal arises from a December 1993 rating 
decision of the Hartford, Connecticut, regional office (RO) 
which denied assigning the veteran a total disability 
evaluation based upon individual unemployability.  By a 
rating action dated in July 1995, service connection was 
granted for cataract of the left eye and status post cataract 
of the right eye.  A noncompensable disability evaluation was 
assigned.  A subsequent October 1995 rating decision found 
the July 1995 rating decision clearly and unmistakably 
erroneous in failing to assign a 30 percent evaluation for 
service-connected cataract of the left eye with aphakia of 
the right eye.  Corrective action was taken.

On November 19, 1996, a hearing was held at the RO before 
Barbara B. Copeland, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1999).

This matter was Remanded by the Board in March 1997 for the 
purpose of obtaining additional factual and medical evidence, 
and it has been returned to the Board for appellate review.

The Board notes that the veteran appears to have raised the 
issues of secondary service connection for bilateral tinnitus 
and spinal disease in a January 1998 statement.  The RO has 
yet to consider these claims.  These matters are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is service-connected for bronchial asthma 
rated 60 percent disabling and status post left eye and right 
eye cataract surgery with aphakia rated as 30 percent 
disabling; the veteran has a combined disability evaluation 
of 70 percent.

2.  The veteran's service-connected disabilities alone are 
not shown to be of such severity as to preclude him from 
securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to the veteran's service 
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection for bronchial asthma was granted in April 
1953.  A 10 percent disability evaluation was assigned.  By a 
rating action dated in January 1992, the 
10 percent disability evaluation was increased to 60 percent, 
effective in December 1990.

In March 1993, the veteran filed a claim for a total 
disability evaluation based upon individual unemployability.  
He indicated that he had last worked in 1989 as an 
Administrative Manager for the Connecticut Department of 
Economic Development.  In addition to two years of college 
education, he reported receiving post-college work-related 
training.  The veteran maintained that he had retired from 
his job with the Department of Economic Development due to 
his service-connected bronchial asthma.  He said his 
inability to breathe adequately prevented him working.  He 
stated he had not looked for any other employment since his 
retirement.

A statement from the personnel office of Department of 
Economic Development was received in March 1993.  The veteran 
was reported to have been an employee from March 1973 to 
September 1989.  The reason for his termination was 
identified as "retired."  He was also noted to be eligible 
for retirement benefits, as opposed to sick benefits.  There 
was no reference made with respect to the veteran losing time 
at work due to a disability.

Medical records from A.A. Fierberg, M.D., dated from December 
1970 to November 1991 show that the veteran received routine 
evaluation and treatment for his service-connected bronchial 
asthma.  Significantly, in a letter dated in November 1991, 
Dr. Fierberg indicated that the veteran was a severe 
asthmatic.  In order for him to be relatively comfortable, 
the veteran had to take medication on a daily basis.  He 
still wheezed every day despite his daily regimen and 
periodically got into more serious trouble, especially with 
infections.  Dr. Fierberg said he last saw the veteran in 
extremous in December 1990.  He stated the veteran received 
allergy shots every two weeks to treat his allergic rhinitis, 
seasonal pollinosis, and bronchial asthma.  The veteran was 
observed to have shortness of breath on slight exertion and a 
need for severe restriction of activities to be relatively 
free of asthma symptoms.  Medical charts from Emergi-Center 
document the veteran receiving bimonthly allergy injections.

Outpatient treatment records from the Newington VA Medical 
Center (VAMC) dated from December 1991 to November 1992 were 
associated with the claims folder.  A November 1992 follow-up 
report indicated that the veteran continued to experience 
good results from his metered dose inhalers.  He reported 
that his breathing capacity seemed to have increased.  He 
said his exercise tolerance had significantly improved as a 
result of his latest regimen of medications.  However, he did 
continue to complain of cold air and exercise-induced 
dyspnea.  Following a physical examination, the impression 
was stable chronic asthma without improvement or 
deterioration.  No findings were made with regard to the 
veteran's ability or inability to work.

By a rating action dated in December 1993, the 60 percent 
disability evaluation assigned for service-connected 
bronchial asthma was continued.  The RO also determined that 
entitlement to a total disability evaluation based upon 
individual unemployability had not been established.  Based 
on the veteran's work experience and education and his 
ability to improve his condition with use of medications, the 
RO found that the veteran was not unemployable as a result of 
his service-connected bronchial asthma.

In November 1994, the veteran filed a claim for secondary 
service connection for bilateral cataracts.  He maintained 
his vision problems were caused by his heavy usage of 
medications used to control his service-connected asthma.

Medical records from the Newington VAMC dated from May 1993 
to November 1994 show that the veteran continued to receive 
treatment for his service-connected bronchial asthma.  A 
November 1993 treatment note indicated a steady improvement 
with regard to the symptoms of the veteran's asthma.  He 
would very occasionally experience wheezing or slight dyspnea 
on exertion.  A physical examination was conducted along with 
a full pulmonary function test.  The impression was doubling 
of peak flow on Azmacort.  In May 1994, the veteran was seen 
due to complaints of producing yellow thick phlegm for the 
past two weeks.  He indicated he had increased his use of 
Proventil to help with his wheezing at night.  The assessment 
was exacerbated asthmatic bronchitis, now improving.  

The veteran was afforded VA eye examinations in May and June 
1995.  He gave a medical history of asthma and right eye 
cataract surgery.  The corrected visual acuity of the left 
eye was 20/20 near and 20/40 far.  The corrected visual 
acuity of the right eye was 20/20 at both distances.  The 
veteran denied diplopia.  There was no evidence of any visual 
field deficit.  There was evidence of bilateral blepharitis 
and dry eyes.  The examiner also suspected glaucoma of both 
eyes.  There was a cataract of the left eye.  In this regard, 
the examiner stated the veteran's cataract (posterior 
subcapsular) was the type associated with oral steroid use.  
He observed the veteran had taken Prednisone.

Service connection was granted for cataract of the left eye 
and status post cataract of the right eye in July 1995.  A 
noncompensable disability evaluation was assigned.  The 60 
percent disability evaluation assigned for service-connected 
bronchial asthma was continued.  This gave the veteran a 
combined disability rating of 60 percent.  However, in 
October 1995, a 30 percent evaluation for the service-
connected cataract of the left eye with aphakia of the right 
eye was subsequently assigned after finding clear and 
unmistakable error in the July 1995 decision.  The veteran's 
combined disability rating was therefore increased to 70 
percent.  His entitlement to a total disability evaluation 
based upon individual unemployability was considered but 
denied.

The veteran was afforded a personal hearing at the RO before 
the undersigned in November 1996.  He reported working for 
the Connecticut Department of Economic Development from 1973 
to 1989, and that, at the time of his retirement, he served 
as a department head.  He indicated that he had an 
Associate's degree.  He testified his early retirement was 
prompted by his discovery that he could obtain an increased 
evaluation of his service-connected bronchial asthma.  He 
stated, however, that his condition had also significantly 
worsened over the last seven years of his employment.  
Although he was able to coddle himself at work to suit his 
medical needs, the veteran maintained his service-connected 
bronchial asthma began to seriously impact his ability to do 
his job.  He said he had virtually exhausted the personal and 
sick leave that he had amassed during his 17 years of 
employment.  He denied receiving a disability retirement.  
The veteran also denied seeking any other employment since 
his retirement.  He said he did not think he could cope with 
working.  Moreover, he had serious doubts as to whether any 
employer would hire him due to his need to take at least six 
weeks of sick leave a year.  The veteran testified that his 
personal physician had never told him that his service-
connected asthma would prevent him from working.  He reported 
using several asthma-related medications several times per 
day.  He said he was only able to walk short distances.  He 
indicated that he received routine treatment of his service-
connected condition through the Newington VAMC.  With respect 
to his eyes, the veteran stated he was able to read and drive 
without difficulty.  He said he remained concerned about the 
integrity of his vision.

The matter was Remanded by the Board in March 1997 for the 
purpose of obtaining additional medical evidence.  
Specifically, the Board asked that the RO obtain all the 
veteran's current VA outpatient treatment records.  The RO 
was also requested to afford the veteran VA pulmonology and 
ophthalmology examinations to determine the severity of the 
veteran's service-connected disabilities.  In doing so, each 
examiner was to be asked to provide an opinion on the effect 
the disability had on the veteran's ability to work.

Medical records from the Newington VAMC dated from November 
1995 to November 1996 reveal that the veteran received 
evaluations and treatment for his bronchial asthma and 
possible glaucoma.  A November 1995 treatment note indicated 
that the veteran was seen for complaints of a cold.  His 
asthmatic bronchitis was observed to be well controlled.  
Similar findings were made in May 1996.

The veteran was afforded a VA pulmonary examination in June 
1997.  He reported receiving treatment for asthma since the 
late 1940s.  However, he denied any significant 
hospitalizations or intubations due to his asthma.  He said 
he was breathing very good, but that, in the past, he had 
significant problems with upper respiratory infections.  His 
lungs were clear to auscultation.  The results of a May 1997 
pulmonary function test showed a FEV-1 that was 40 percent of 
the predicted value, a FEV-1/FVC that was 54 percent of the 
predicted value, and a mild reduction in DLCO.  These were 
the results after use of a bronchodilator.  See 
61 Fed.Reg. 46720-46731 (September 5, 1996).   A chest x-ray 
from October 1996 was noted to have shown no significant 
abnormalities.  The assessment was that the veteran had a 
history of long-standing asthma with severe ventilatory 
defect and pulmonary function test.  His use of medications 
was observed to stabilize his asthma.  

By a rating action dated in August 1997, the 60 percent 
disability evaluation assigned the bronchial asthma was 
continued.  A higher evaluation of 100 percent was not 
warranted unless FEV-1 was less than 40 percent of the 
predicted value; FV-1/FVC was less that 40 percent of the 
predicted value; the veteran had one attack a week with 
episodes of respiratory failure; or the veteran required 
daily use of systemic high dose corticosteroids or immuno-
suppressive medications.  The RO found that none of these 
factors had been shown.  The veteran's claim for a total 
disability evaluation based upon individual unemployability 
was also denied.

In an addendum dated in October 1997, the pulmonary examiner 
stated he had been asked to address the veteran's asthma and 
its effect on his ability to work.  He said the veteran had 
severe obstructive ventilatory defect due to his asthma.  
Although he would not say that the veteran was unable to work 
secondary to his asthma, the examiner opined that the veteran 
was moderately to severely impaired and therefore would have 
minimal options as far as the type of work he could do.  The 
examiner stated that the veteran was not 100 percent disabled 
due to his service-connected asthma.

Operative reports from Manchester Hospital dated in September 
1994 and September 1995 document the veteran's cataract 
surgeries.  He underwent right eye cataract surgery in 
September 1994 and left eye cataract surgery the following 
year.  No complications were reported with either procedure.

The veteran was afforded a VA ophthalmology examination in 
June 1998.  The corrected visual acuity of the left eye was 
20/100 near and 20/30 far.  The corrected visual acuity of 
the right eye was 20/70 near and 20/20 far.  There was no 
evidence of diplopia or any visual field deficit.  The 
assessment was pseudophakia of both eyes and capsular 
membrane of the left eye following cataract surgery.  In this 
regard, the examiner noted that the veteran was scheduled to 
have laser treatment to resolve this condition later in the 
month.  The examiner opined that the veteran's visual acuity 
would likely improve with this procedure.

Medical records from C.A. Stabile, M.D., dated from August 
1994 to July 1998 were associated with the claims folder.  Of 
note, the veteran underwent a laser capsulotomy of the left 
eye in June 1998.  A post-operative examination conducted in 
July 1998 showed that the veteran's corrected visual acuity 
of the left eye was 20/40 near and 20/25 far.  His corrected 
visual acuity of the right eye was 20/40 near and 20/20 far.  
The assessment was stable status post surgery of both eyes.

The 30 percent disability evaluation assigned to the veteran 
status post cataract surgery of the left and right eye with 
aphakia was continued in August 1999.  The RO stated that a 
minimum evaluation of 30 percent was assigned for aphakia 
affecting one or both eyes.  A higher evaluation was not 
warranted unless the corrected visual acuity in both eyes 
exceeded 20/100.  Entitlement to a total disability 
evaluation based upon individual unemployability was also 
denied.  A supplemental statement of the case was mailed to 
the veteran in August 1999.

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for a total disability evaluation based upon individual 
unemployability, an assertion by a claimant that his service-
connected disabilities have rendered him unemployable is 
sufficient to state a plausible, well-grounded claim.  
Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The appellant in the instant case 
has stated a well-grounded claim.  Moreover, as all evidence 
necessary to an equitable disposition of the veteran's claim 
was obtained by the RO, the VA has fulfilled its duty to 
assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999).

Pursuant to 38 C.F.R. § 3.340, a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total ratings are authorized for any disability 
or combination of disabilities for which the schedule for 
rating disabilities prescribes a 100 percent evaluation, or 
with less disability, where the requirements of 38 C.F.R. § 
4.16 of the rating schedule are present.  Furthermore:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability: (1) 
Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable, (2) disabilities 
resulting from common etiology or a 
single accident, (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as 
a prisoner of war.

38 C.F.R. § 4.16 (1999).

In this case, the veteran's service-connected bronchial 
asthma is evaluated as 60 percent disabling and his service-
connected status post cataract surgery of the left and right 
eye with aphakia is evaluated as 30 percent disabling.  His 
combined disability evaluation is 70 percent.  Therefore, he 
meets the schedular disability requirement for consideration 
under 38 C.F.R. § 4.16(a).  

The veteran states that he has not held a job since his 
retirement in 1989, and that said employment became 
burdensome due to his service-connected asthma.  He argues 
that his service-connected asthma prevented him from 
adequately performing his job.  He also indicates that the 
debilitating nature of his bronchial asthma would cause him 
to take an exorbitant amount of sick leave and therefore 
severely hinder his prospect of gaining employment.  He 
maintains his asthmatic condition precludes him from engaging 
in activity that requires physical exertion.

However, at his March 1997 personal hearing, the veteran 
testified that that he had obtained his Associate's degree.  
He reported that that his last job was a supervisory position 
that was for the most part sedentary.  Although his service-
connected asthma had interfered with his ability to work and 
caused him to use much of his accrued annual and sick leave, 
he stated that he was able to adjust his work environment to 
compensate for his disability.  He also testified that his 
decision to retire was based, in part, on his discovery that 
he could obtain an increased evaluation of his service-
connected disability.  Moreover, the October 1997 opinion 
from the VA pulmonary examiner indicated that the veteran was 
moderately to severely impaired due to his asthma, but that 
he was not 100 percent disabled.  The examiner opined that 
the veteran would have minimal option as far as the type of 
work he could perform.  Further, the July 1998 post-operative 
report from 
Dr. Stabile showed that veteran's corrected vision is near 
normal.

In light of the veteran's work experience, education, and his 
ability to improve his condition with use of medications, the 
Board finds that the preponderance of the evidence of records 
fails to demonstrate that the veteran's service-connected 
disabilities alone are of such severity as to preclude him 
from securing and following substantially gainful employment.  
In making this determination, the Board has considered the 
veteran's hearing testimony.  While considered credible 
insofar as the veteran described the symptoms of his 
disabilities and his belief in the merits of his claim, the 
Board notes that the veteran is a layman and not competent to 
offer a medical opinion or diagnosis.



ORDER

Entitlement to a total disability evaluation based upon 
individual unemployability is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

